  Case: 1:17-cv-04983 Document #: 102 Filed: 05/10/19 Page 1 of 11 PageID #:1376



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 MICHAEL V. MCMAKEN, on behalf of
 the Chemonics International, Inc.
 Employee Stock Ownership Plan, and on
 behalf of a class of all other persons
 similarly situated,
                                          Case No. 1:17-cv-04983-ARW-MDW
                      Plaintiff,

 v.

 GREATBANC TRUST COMPANY,

                      Defendant.


                     PLAINTIFF’S MEMORANDUM OF LAW
              IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                    ON THE FIFTH AFFIRMATIVE DEFENSE




Dated: May 10, 2019                               Patrick O. Muench (IL #6290298)
                                                  Gregory Y. Porter (pro hac vice)
                                                  Ryan T. Jenny
                                                  BAILEY & GLASSER LLP
                                                  1055 Thomas Jefferson Street, NW,
                                                  Suite 540
                                                  Washington, DC 20007
                                                  Telephone: (202) 463-2101
                                                  Facsimile: (202) 463-2103
                                                  pmuench@baileyglasser.com
                                                  gporter@baileyglasser.com
                                                  rjenny@baileyglasser.com

                                                  Attorneys for Plaintiff
     Case: 1:17-cv-04983 Document #: 102 Filed: 05/10/19 Page 2 of 11 PageID #:1377




I.       INTRODUCTION

         Plaintiff Michael V. McMaken moves for summary judgment on the Fifth Affirmative

Defense (Waiver and Release) asserted in Defendant GreatBanc Trust Company’s Answer to

Plaintiff’s First Amended Complaint and Affirmative Defenses (the “Answer”) (See Dkt. 97).

Plaintiff seeks a summary judgment that his lawsuit is not barred by the Confidential Separation

Agreement and General Release (the “Release”) (See Dkt. Nos. 97-1, 51-2) because GreatBanc is

not, as GreatBanc claims, a fiduciary of Chemonics International, Inc. (“Chemonics”) and is

therefore not a Releasee under the Release.

         There are no genuine disputes of material fact on the Fifth Affirmative Defense.

GreatBanc acknowledges that the Release it has filed three times with the Court contains the

terms upon which it bases its Fifth Affirmative Defense. GreatBanc admits, and the contracts it

has submitted to the Court show, that Chemonics engaged it to be the Trustee for the Chemonics

International, Inc. Employee Stock Ownership Plan (the “Plan”), and not for Chemonics itself.

GreatBanc has filed the amended Plan document with the Court and does not dispute that

Amendments 5 and 6—under which GreatBanc is a “named fiduciary” of the Plan—are, and

were at the time the Release was executed, operative Plan provisions. The undisputed material

facts show that GreatBanc was the Trustee for, and a fiduciary of, the Plan, and not of

Chemonics. Therefore, Plaintiff is entitled to judgment as a matter of law on the affirmative

defense of Waiver and Release.

         Plaintiff moves for partial summary judgment to narrow the issues presented at trial and

to resolve an affirmative defense that may be raised as an obstacle to class certification. It is well

established that under the Federal Rules of Civil Procedure partial summary judgment is an

appropriate procedure for the Court to narrow the scope of trial. See Neil v. Zell, 753 F. Supp. 2d


                                                  1
  Case: 1:17-cv-04983 Document #: 102 Filed: 05/10/19 Page 3 of 11 PageID #:1378



724 (N.D. Ill. 2010) (granting plaintiffs’ motion for partial summary judgment in ESOP case);

Brundle v. Wilmington Trust, N.A., No. 1:15-cv-1494, 2016 WL 6542718, at *16 (E.D. Va. Nov.

3, 2016) (granting plaintiff’s motion for partial summary judgment in ESOP case on waiver and

release defense); Fed. R. Civ. P. 56(a). For these reasons and those set forth below, the Court

should grant Plaintiff’s motion for partial summary judgment.

II.    RELEVANT PROCEDURAL BACKGROUND

           Plaintiff filed his Complaint on July 5, 2017. See Dkt. 1. GreatBanc filed its Answer to

Plaintiff’s Complaint and Affirmative Defenses on September 6, 2017. See Dkt. 17. Plaintiff

moved for leave to amend his Complaint on January 16, 2018 (See Dkt. 31) and the Court

granted that motion on March 31, 2019 (See Dkt. 90, 91). While Plaintiff’s Motion to Amend

was pending, Plaintiff filed a Motion for Partial Summary Judgment addressing the same issues

raised in this motion. See Dkt. 71. Plaintiff’s original Motion for Partial Summary Judgment was

never resolved before Plaintiff filed his First Amended Complaint. Plaintiff filed his First

Amended Complaint on April 3, 2019. See Dkt. 93. GreatBanc filed its Answer to Plaintiff’s

First Amended Complaint on April 29, 2019. See Dkt. 97. GreatBanc attached the Confidential

Separation Agreement and General Release (“Release”) as Exhibit A to its Answer. See Dkt. 97-

1. The Answer asserts a Fifth Affirmative Defense of Waiver and Release, claiming that the

Release between Plaintiff and Chemonics bars Plaintiff’s lawsuit against GreatBanc. See Answer

at p.43.

           Pursuant to the Standing Order Regarding Mandatory Initial Discovery Pilot Project, the

parties provided their responses to the mandatory initial discovery requests on October 6, 2017.

See Dkt. 22, 23. The parties have both issued and responded to production and interrogatory

requests and have engaged in discovery for more than a year. Plaintiff supplemented his initial



                                                    2
  Case: 1:17-cv-04983 Document #: 102 Filed: 05/10/19 Page 4 of 11 PageID #:1379



disclosures on September 18, 2018. See Dkt. 62. GreatBanc supplemented its initial disclosures

on October 19, 2018. See Dkt. 67.

       On July 3, 2018, Plaintiff moved for leave to join or interplead Chemonics because

Chemonics had sought to litigate an issue in Plaintiff’s bankruptcy proceeding in the Eastern

District of Virginia that was already an issue in this action. See Dkt. 45. Specifically, Chemonics

filed a proof of claim in Plaintiff’s bankruptcy proceeding arguing that Plaintiff released claims

via the Release; that Plaintiff breached the Release by suing GreatBanc in this action; and that

Chemonics incurred costs by having to pay for the defense costs. See Dkt. 46-1, 46-2. Plaintiff

objected to that claim in bankruptcy court and also moved to join Chemonics here to allow this

Court to address the issues raised by the Release. See Dkt. 52-2, 52-4, 55. On August 7, 2018,

GreatBanc filed its Opposition to Plaintiff’s Motion to Amend the Complaint by Joining or

Interpleading Chemonics International, Inc. See Dkt. 51. At that time, GreatBanc filed

documents relevant to the present motion as exhibits to the Declaration of Lars C. Golumbic ¶ 5

(“Golumbic Decl.”). See Dkt. 51-1 to 51-6.

       On September 13, 2018, the bankruptcy court granted Plaintiff’s objection to Chemonics’

claim, holding that on the evidence GreatBanc is not a fiduciary to Chemonics and Plaintiff did

not release claims against GreatBanc. See In re: Michael V. McMaken, No. 17-13334, 2018 WL

4471017, at *2-3 (Bankr. E.D. Va. Sept. 13, 2018). Chemonics agreed not to appeal the

bankruptcy court’s ruling if Plaintiff withdrew his motion to join or interplead. See Dkt. 55 at 2.

On September 26, 2018, Plaintiff requested that his motion be withdrawn. See Dkt. 55. On

October 5, 2018, the Court granted Plaintiff’s motion to withdraw his motion to join or

interplead. See Dkt. 63.




                                                 3
  Case: 1:17-cv-04983 Document #: 102 Filed: 05/10/19 Page 5 of 11 PageID #:1380



III.    STANDARD OF REVIEW

        A plaintiff may move for summary judgment on a single “claim or defense,” or even a

“part of each claim or defense.” Fed. R. Civ. P. 56(a). A court must grant the motion if the

plaintiff “shows that there is no genuine dispute as to any material fact and [he] is entitled to

judgment as a matter of law.” Id.; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986). To oppose this motion, a defendant may not rest upon mere allegations or denials in its

pleadings, but must set forth specific facts based upon materials in the record showing there is a

genuine issue for trial. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-

87 (1986) (further explaining, the non-movant “must do more than simply show that there is

some metaphysical doubt as to the material facts”); Fed. R. Civ. P. 56(c). A defendant’s showing

must be “significantly probative” in order to defeat a motion for summary judgment. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986). “Summary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather as an integral part of the Federal

Rules as a whole, which are designed ‘to secure the just, speedy and inexpensive determination

of every action.’” Celotex, 477 U.S. at 327 (quoting Fed. R. Civ. P. 1).

        The Seventh Circuit recognizes the usefulness of a partial summary judgment to narrow

the issues for trial, explaining:

            The Federal Rules of Civil Procedure explicitly allow for “[p]artial [s]ummary
            [j]udgment” and require parties to “identif[y] each claim or defense—or the
            part of each claim or defense—on which summary judgment is sought.” FED.
            R. CIV. P. 56(a) (emphasis added). At the summary-judgment stage, the court
            can properly narrow the individual factual issues for trial by identifying the
            material disputes of fact that continue to exist.

BBL, Inc. v. City of Angola, 809 F.3d 317, 325 (7th Cir. 2015) (emphasis in original); see also

Servicios Especiales Al Comercio Exterior v. Johnson Controls, Inc., 791 F. Supp. 2d 626, 632

(E.D. Wis. 2011) (noting that “the newly revised rules permit a party to move for partial


                                                  4
    Case: 1:17-cv-04983 Document #: 102 Filed: 05/10/19 Page 6 of 11 PageID #:1381



summary judgment, a term the advisory committee itself understood to mean an issue-narrowing

adjudication”).

IV.     ARGUMENT

        To prevail on its Fifth Affirmative Defense of Waiver and Release, GreatBanc must

prove it is a Releasee under the terms of the Release. The persons released by Plaintiff under the

Release are: “Chemonics and its parents, subsidiaries, predecessors, successors, directors,

officers, fiduciaries, insurers, employees and agents (collectively, the ‘Releasees’).” SOMF ¶ 8. 1

GreatBanc claims that it is a Releasee under the Release on the basis that it is allegedly a

fiduciary to Chemonics. SOMF ¶ 9. 2 The facts showing that GreatBanc is the Trustee and

fiduciary of the Plan and not of Chemonics have been admitted and proved in GreatBanc’s

Answer, interrogatory responses, and authenticated exhibits. Because there is no genuine issue of

material fact requiring trial on the Fifth Affirmative Defense, the Court should grant Plaintiff

summary judgment.

        Chemonics appointed GreatBanc to be the Trustee for the Plan. SOMF ¶ 5. GreatBanc

was the Plan’s Trustee at the time of the ESOP transaction in July 2011 and a month later in

August 2011 when Chemonics and Plaintiff executed the Release. SOMF ¶ 2. That is, the

undisputed facts show that under the governing contracts, the Successor Trustee Engagement

Agreement (“Engagement Agreement”) (Ex. E to Golumbic Decl. (Dkt. No. 51-6)) and the

Chemonics International, Inc. Employee Stock Ownership Trust Agreement (“Trust

Agreement”) (Ex. C to Golumbic Decl. (Dkt. 51-4)), GreatBanc was not appointed as Trustee to



1
  “SOMF” refers to Plaintiff’s concurrently filed Statement of Material Facts as to Which There is No
Genuine Issue that Entitle Plaintiff to Judgment as a Matter of Law on the Fifth Affirmative Defense.
2
  Likewise before the U.S. Bankruptcy Court for the Eastern District of Virginia, the only basis on which
Chemonics claimed GreatBanc was a Releasee was as its alleged fiduciary. See In re: Michael V.
McMaken, No. 17-13334, 2018 WL 4471017, at *2 (Bankr. E.D. Va. Sept. 13, 2018).

                                                    5
    Case: 1:17-cv-04983 Document #: 102 Filed: 05/10/19 Page 7 of 11 PageID #:1382



Chemonics but to the Plan. This is dispositive because the fiduciary duties that flowed from these

contractual engagements were not for the benefit of Chemonics, which was the settlor and not

the beneficiary of the Plan’s Trust. For this reason, the Bankruptcy Court for the Eastern District

of Virginia rejected Chemonics’ argument that GreatBanc was its fiduciary. See In re: Michael

V. McMaken, 2018 WL 4471017, at *2 (“Chemonics was in the position of the settlor of the

Trust, not the beneficiary. GreatBanc’s fiduciary duties run to the beneficiaries of the Trust, not

to Chemonics . . . GreatBanc inarguably was appointed as the Trustee for the Trust, not for

Chemonics.”). This Court should hold likewise and grant Plaintiff’s present motion.

        Furthermore, the Plan’s terms expressly provide that GreatBanc is a fiduciary to the Plan.

By Amendment No. 5, effective September 1, 2010, GreatBanc, as Trustee, was made the Plan’s

named fiduciary for investing the Trust assets. Section 16(e) of the Plan, as amended, provides:

          Duties of the Trustee - The Trustee shall be the named fiduciary with authority
          to invest the Trust Assets, except to the extent such authority is allocated to the
          Board of Directors under Section 5. The Trustee shall be responsible for
          selecting an independent appraiser and determining the Fair Market Value of
          Company Stock as of such dates it determines to be necessary or appropriate.
          The Trustee shall establish an investment policy to provide a method for
          acquiring Company Stock and for otherwise investing the Trust Assets in a
          manner that is consistent with the objectives of the Plan and the requirements
          of ERISA.

SOMF ¶ 11. GreatBanc is thus a “named fiduciary” of the Plan within the meaning of ERISA

§ 402(a), 29 U.S.C. §§ 1102(a). See also SOMF ¶ 10. 3

        Section 5(f) of the Plan, as amended by Amendment No. 6, describes GreatBanc’s

authority as named fiduciary for the Plan in the July 7, 2011 Transaction. The Plan provides:

          July 7, 2011 Stock Purchase – Notwithstanding the provisions of Section 5(a)
          and (b), the Trustee shall negotiate the July 7, 2011 Acquisition Loan, and
          purchase of Company Stock, at a price not exceeding Fair Market Value
          (determined by the Trustee based upon a valuation by an independent appraiser,

3
 In addition to being a named fiduciary under ERISA § 402(a), with its authority under the Plan
GreatBanc was also a “functional fiduciary” under ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A).

                                                   6
  Case: 1:17-cv-04983 Document #: 102 Filed: 05/10/19 Page 8 of 11 PageID #:1383



         selected by the Trustee) on the purchase date based on the Trustee’s
         determination (in the exercise of its reasonable judgment) that such transaction
         is in the best interests of the Plan and the Participants and is in compliance with
         all applicable requirements of the Code and ERISA. The Trustee shall have the
         power and authority to take any actions necessary or appropriate (including, but
         not limited to, the execution of documents on the Plan’s behalf) to carry out its
         responsibilities hereunder.

SOMF ¶ 12.

       To state the obvious, the Plan provides that GreatBanc, as Trustee, was a Plan fiduciary,

not that it was a fiduciary of Chemonics. An appointed fiduciary is the fiduciary to the plan and

its participants, not to the appointing settlor. See Sharp Elecs. Corp. v. Metro. Life Ins. Co., 578

F.3d 505, 512 (7th Cir. 2009) (holding appointer and appointee could both be plan fiduciaries but

had contractual and not fiduciary relationship with each other); 29 U.S.C. § 1104(a)(1) (imposing

fiduciary exclusive purpose duty); 29 U.S.C. § 1103(c)(1) (imposing trustee exclusive purpose

duty). Furthermore, as the U.S. Department of Labor has explained, a trustee of a plan “will, by

definition, always be a ‘fiduciary’ under ERISA as result of its authority or control over plan

assets.” U.S. Dep’t of Labor, Field Assistance Bulletin 2004-03, 2004 WL 2979777 (EBSA)

(Dec. 17, 2004); cf. Makar v. Health Care Corp., 872 F.2d 80, 83 (4th Cir. 1989) (“ERISA also

imposes broad fiduciary responsibilities on plan trustees and extensively regulates their

conduct.”).

       GreatBanc was contractually required to act exclusively for the benefit of Plan

participants and beneficiaries in the execution of its duties under the Plan and Trust. Section

16(f) of the Plan, as amended, provides that “the Trustee shall perform [its] duties under the Plan

and the Trust Agreement solely in the interests of the Participants (and their Beneficiaries).”

SOMF ¶ 13. Section 5(f) of the Plan document, quoted above, describes GreatBanc’s fiduciary

function in the ESOP Transaction, including that it was charged to act in the best interests of the

Plan and its participants (that is, not in the interests of Chemonics and its previous owners), and

                                                  7
  Case: 1:17-cv-04983 Document #: 102 Filed: 05/10/19 Page 9 of 11 PageID #:1384



that it was required to comply with ERISA’s requirements, which include exclusive purpose

provisions. SOMF ¶ 12; 29 U.S.C. §§ 1103(c)(1), 1104(a)(1). Similarly, the Engagement

Agreement restates what is required by ERISA: that GreatBanc’s discretionary decisions are

governed by the fiduciary responsibility provisions in part 4 of Title 1 of ERISA, which include

an exclusive duty of loyalty to a plan’s participants and beneficiaries. SOMF ¶ 14; ERISA

§ 404(a)(1), 29 U.S.C. § 1104(a)(1).

       For all these reasons, as a matter of contract as well as under the statute, GreatBanc was a

fiduciary to the Plan and its participants and beneficiaries. GreatBanc was not a fiduciary to

Chemonics, and under ERISA it could not be. Under ERISA § 404(a)(1), GreatBanc, as a

fiduciary, was required to “discharge [its] duties with respect to [the] plan solely in the interests

of the participants and beneficiaries and—(A) for the exclusive purpose of: (i) providing

benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses of

administering the plan.” 29 U.S.C. § 1104(a)(1) (emphasis added). This exclusivity provision

precludes any argument that GreatBanc was also a fiduciary to Chemonics.

       “ERISA presumes that the interests of the employer and the employer-sponsored plans

are adverse.” Rothstein v. American Int’l Grp., Inc., 837 F.3d 195, 208 (2d Cir. 2016) (citing

Pegram v. Herdich, 530 U.S. 211, 255 (2000)). The Second Circuit explains: “To the extent

sponsorship of an ERISA plan says anything about an employer’s control over that plan, it is that

any such control is specifically circumscribed to ensure the plan is managed ‘solely in the

interest of the [plan’s] participants and beneficiaries.’” Id. (quoting 29 U.S.C. § 1104(a)(1)).

Thus, an employer “may act in its own interests as an employer” when selling the company to an

ESOP. Chesemore v. Alliance Holdings, Inc., 886 F. Supp. 2d 1007, 1052 (W.D. Wis. 2012). But

Congress structured ERISA in such a way as to “insulate the trust from the employer’s interest.”



                                                  8
  Case: 1:17-cv-04983 Document #: 102 Filed: 05/10/19 Page 10 of 11 PageID #:1385



NLRB v. Amax Coal Co., 453 U.S. 322, 333 (1981). ERISA imposes undivided loyalty on

GreatBanc. Simply put, GreatBanc could not serve the competing interests of Chemonics and the

Plan. It cannot be a fiduciary to both as a matter of law. Should GreatBanc claim that GreatBanc

had a dual fiduciary relationship with both the Plan and the “presumably adverse” plan sponsor

that appointed it to be an independent trustee, the contention conflicts with fundamental ERISA

precepts.

V.      CONCLUSION

        The Court should conclusively resolve that GreatBanc was not a fiduciary to Chemonics,

and therefore is not a Releasee under the Release, in order to simplify and streamline the trial.

Plaintiff also believes that resolution of this affirmative defense will assist the parties in

evaluating a possible settlement of the litigation, at an opportune time prior to expenditures of

time and money in depositions and expert discovery. For the reasons set forth herein, the Court

should grant Plaintiff summary judgment on GreatBanc’s Fifth Affirmative Defense.

Dated: May 10, 2019                       Respectfully submitted,

                                          /s/ Patrick O. Muench__
                                          Patrick O. Muench (IL #6290298)
                                          Gregory Y. Porter (pro hac vice)
                                          Ryan T. Jenny
                                          BAILEY & GLASSER LLP
                                          1055 Thomas Jefferson Street, NW, Suite 540
                                          Washington, DC 20007
                                          Telephone: (202) 463-2101
                                          Facsimile: (202) 463-2103
                                          pmuench@baileyglasser.com
                                          gporter@baileyglasser.com
                                          rjenny@baileyglasser.com

                                          Attorneys for Plaintiff




                                                   9
 Case: 1:17-cv-04983 Document #: 102 Filed: 05/10/19 Page 11 of 11 PageID #:1386



                              CERTIFICATE OF SERVICE

      I hereby certify that on this 10th day of May 2019, a copy of the foregoing was served

using the Court’s CM/ECF system upon Defendant’s counsel:

Lars C. Golumbic
Andrew Salek-Raham
GROOM LAW GROUP, CHARTERED
1701 Pennsylvania Avenue NW
Washington, DC 20006
Telephone: (202) 861-6615
Facsimile: (202) 659-4503
E-Mail: lgolumbic@groom.com
E-Mail: asalek-raham@groom.com

Bradford D. Roth
Daniel Broderick Jr.
Brendan R. Youngblood
CASSIDAY SCHADE LLP
222 West Adams Street
Chicago, IL 60606
Telephone: (312) 641-3100
Facsimile: (312) 444-1669
E-Mail: broth@cassiday.com
E-Mail: dbroder@cassiday.com
E-Mail: byoungblood@cassiday.com
Counsel for Defendant

                                                   /s/ Patrick O. Muench
                                                   Patrick O. Muench (IL #6290298)
                                                   BAILEY & GLASSER LLP
                                                   1055 Thomas Jefferson Street, NW, Suite 540
                                                   Washington, DC 20007
                                                   Telephone: (202) 463-2101
                                                   Facsimile: (202) 463-2103
                                                   pmuench@baileyglasser.com

                                                   Attorneys for Plaintiff
